DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2020 has been entered.
 
Status of the claims 
The amendment received on 27 April 2020 has been acknowledged and entered.  Claims 18, 23, 27, 34, and 37 have been amended.  
Claims 1-17, 25, and 30-31 were previously canceled. 
No new claims have been added.  
Claims 18-24, 26-29, 32-33 and 37 are currently pending dues to Applicant’s cancelation of claims 34-36 by Examiner’s Amendment.

Response to Amendments and Arguments
Applicant’s arguments, see REMARKS, pages 13-14, filed 29 December 2020, with respect to claims 18-24, 26-29, and 32-37 have been fully considered and are persuasive.  The rejection of claims 18-24, 26-29, and 32-37 under 35 U.S.C. 103 has been withdrawn.   See reasoning below under Examiner’s statement of reasons for allowance.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Douglas W. Kim (Reg. No. 44,828) on 31 August 2021.

In the Specification
In the Specification, page 13, line 7, delete “has” and insert “hash.”  

In the Claims
In Claim 23,  line 1, “claim 23” should be “claim 22.”
Cancel claims 34-36. 

Allowable Subject Matter
Claims 18-24, 26-29, 32-33 and 37 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
As per independent Claims 18, 34, and 37, the best prior art,
1)  Borges (US PG Pub. 2020/0034766) discloses a system and method to increase productivity wherein the system is used for construction project resource management including a plurality of interactive modules that track construction resources and determine construction compliance with construction plans.
2)  Povar et al. (US PG Pub. 2019/0333169) discloses a blockchain enabled quality control in construction projects where data included in a data item block is captured from a source of a construction material that is used in the construction item.  The data is also image data where image analysis extracts an image component, and wherein the image component is indicative of the construction item. Thus, the embodiment provides capturing real-time materials movement, operations performance, and association with construction items through image-based real-time observations. 
Vasquez, Jr. et al. (US Patent No. 10,121,112); discloses systems and methods for improved management of construction project data where a vendor providing a product may use an electronic device to capture item data and the item data may be stored at the integration server during installation or delivery of the product.  The builder may subsequently view the image to verify that the model number indicated by the label matches the model number identified in the configured PO.
4)  Sinha et al. (US PG Pub. 2019/0377904) discloses civil project and materials management on a blockchain which includes a chaincode that receives a hash and retrieves from the blockchain a hash associated with the data template created by use of a previously stored feature extractor. If the hashes of the hash identifier and the hash created from the stored identifier template data match, then the chaincode sends an authorization key to the requested service. The chaincode may write to the blockchain data associated with the cryptographic details; and this may trigger a consensus decision with regard to identifying reports and notifying interested parties, wherein the consensus may be performed to commit transactions for updates, failures, successes and other civil project information reports which must be kept in the immutable ledger during the civil project activities.
However, neither Borges, Povar et al., Vasquez, Jr. et al., nor Sinha et al. discloses or fairly teaches:
retrieving the first record from the distributed ledger representing materials to be delivered to the construction site, 
creating a second record representing the materials actually delivered to the construction site and storing the second record on the distributed ledger, and 
 creating a third record representing a difference between the product information of the first record and the product information of the second record and storing the third record on the distributed ledger  

As per independent Claim 18, 34, and 37, the best Foreign prior art,
1)  Tatchell ( WO 2018163044) discloses a method for ethical certification of production processes where inspection is confirmed using blockchain smart contract and ethical standards scored according to predetermined criteria where the providing of financing is subjected to the ethical provenance, delivery, and/or production of the goods being proven and visible in a ledger.
However, Tatchell does not disclose or fairly teach:
retrieving the first record from the distributed ledger representing materials to be delivered to the construction site, 
creating a second record representing the materials actually delivered to the construction site and storing the second record on the distributed ledger, and 
 creating a third record representing a difference between the product information of the first record and the product information of the second record and storing the third record on the distributed ledger  

As per Independent claims 18, 34, and 37, the best NPL prior art of record,
1)  McGlothlin, David, ”Technology shakes up how projects are planned, scheduled and built” 24 July 2017, azbigmedia.com, 13 pages, discloses the JE Dunn Construction section:  The Dunn Dashboard is  project specific collaboration website that enables projects teams, including the owner, architect and trade partners, to access all project documents and information in real time. It enables a paperless construction jobsite by using mobile jobsite kiosks, digital plan tables, tablets, smartphones and laptops to access and update information such as contract documents, RFIs, submittals, administrative documents, 3-D models, calendars, photos, project web cams, construction documents, project announcements and much more. John Jacobs, chief information officer, describes it as a “single source of truth” that supports 600 active construction projects.
McGlothlin does not disclose or fairly teach:
retrieving the first record from the distributed ledger representing materials to be delivered to the construction site, 
creating a second record representing the materials actually delivered to the construction site and storing the second record on the distributed ledger, and 
 creating a third record representing a difference between the product information of the first record and the product information of the second record and storing the third record on the distributed ledger  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Park, Jr. et al. (US PG Pub. 2019/0149952), discloses systems and methods for on-demand delivery of construction materials and other items where block chain technology is used during the overall delivery process, and as one or more processes are completed using the various devices of the different users involved, the devices create new records, called blocks, which are linked and secured using cryptography. The blocks are linked to prior blocks in the chain. Each block contains a cryptographic hash of the previous block, a timestamp, and transaction data. This design is resistant to modification and provides an open, distributed ledger of the events and transactions involved in the overall delivery process. 
 	2)  Penzes, Balint, “Blockchain Technology in the Construction Industry, Dec 2018; ICE: Institution of Civil Engineers., 53 page, discloses that first a transaction is initiated between two parties; This transaction then is created as unique data and broadcasted to the whole network waiting for validation; During the validation, among other things, it is checked whether the sender/ receiver are appropriate and that the same transaction was not initiated twice; after the consensus of the network, the validation is done, and the hashed transaction information is included in a “block” creating a tamper-proof record; then the blockchain is updated with the 
	3)  Murvold et al., “EXPERIENCES FROM THE USE OF BIM-STATIONS”, August 2016; Conference: Proc. 24th Ann. Conf. of the Int’l. Group for Lean Construction, 11 pages discloses a BIM-station can best be characterized as an on-site information tool, typically as a computer connected to a TV-screen. On the examined project, the BIM-coordinator had to design how the BIM-stations should be set up from scratch. A 40-inch TV-screen was placed inside a freight-case on wheels together with a powerful computer and cooling devices. Six of these home-made BIM-stations were placed on site, one on each floor of the building, available for everyone.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/            Examiner, Art Unit 3628                  

/JOHN P GO/            Primary Examiner, Art Unit 3686                                                                                                                                                                                                                                                            
September 9, 2021